CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report dated August 24, 2009 on the financial statements and financial highlights of Auxier Focus Fund, a series of shares of beneficial interest in the Forum Funds.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BRIGGS, BUNTING & DOUGHERTY,
